Mr. Justice Scott, dissenting: The questions presented by this record are of unusual importance, and I therefore feel at liberty to state fully my views concerning them. The discussion of them by counsel presents a wide field for investigation. The decisions bearing on the questions discussed present a great contrariety of reasoning, and it must be admitted it is not always consistent. Much of what has been said by text writers and courts in them discussions, was no doubt induced in many instances by the peculiar equities of the cases under consideration. An analysis of all the cases to which the attention of the court has been directed, would involve no inconsiderable labor. Nothing more will be attempted than to state briefly the conclusions I have reached from a consideration of the numerous cases cited bearing directly or remotely on the questions involved. Concerning many of the principal facts both parties agree. On the 26th day of April, 1877, Ezra Bead, since deceased, then a resident of Vigo county, in the State of Indiana, during what proved to be his last illness, conveyed, for a nominal consideration, the real estate which is the subject of this litigation, and which is situated in Co.ok county, in this State, to Marvin M. Hickox. On the same day Hickox, for a like nominal consideration, conveyed and warranted to Susannah M. Bead, wife of Ezra Bead, the same property by the same description. The conveyance to Hickox was made with a view to have him convey the same property to the wife of his grantor, and for no other purpose. It is also an admitted fact that on the same day the conveyances in this case were made, Ezra Bead conveyed certain real estate, which he then owned in Yigo county, directly to his wife. The property so conveyed, directly and indirectly, to his wife, was of considerable value, and comprised nearly all the valuable property the grantor then owned. The transaction took place shortly before the death of the grantor. A bill was filed in the proper court in Yigo county, in Indiana, to set aside the deed from Ezra Bead to his wife, Susan-nah M. Bead, for the real estate situated in that county. In that bill it was charged, in one paragraph, that for over a year before the making of the deeds, and at the time of making the same, defendant had and used great and extraordinary influence over the mind of her husband; that when such instruments were made he was old and infirm, and greatly enfeebled in body and mind, so as to be easily influenced and controlled by defendant, and was from such weakness of body and mind incapable of making a fair disposition of property, and by means of threats, persecutions and importunities, and by personal violence towards her husband, not only at the time of making such deeds, but for a long time prior, and by threats to burn and destroy his property, he was induced, by the undue and improper influence of defendant, to make and deliver to her the deeds for the property described in the bill. In another paragraph it is charged, the grantor, at the time of executing the deed, was of unsound mind, and for that reason the deeds were void; The bill in that case was filed by the present complainants, who are the children of Ezra Bead by a former wife, except the husband of Sarah 0. Hanna did not join with her in the suit, and was against Susannah M. Bead, widow, and Broady and Parke Bead, minor children of the same father by his surviving wife. The case seems to have been tried before the court and a jury. No particular fact was found,—the jury simply returned they “find for the plaintiffs,” without stating what they found. . On the coming in of the verdict it was “ordered, considered and adjudged by the court that the matters and things alleged in the complaint, and in each paragraph thereof, are true as therein alleged. ” It was then further adjudged and decreed that Ezra Bead conveyed the real estate described in the bill as being situated in Vigo county, to defendant Margarette S. Bead; that he executed such conveyance because of the undue influence and fraudulent conduct of defendant, and that when he so made and executed such deed he was of unsound mind, and was from that cause incapable of making and executing such an instrument. The bill in the case now before this court was filed in the circuit court of Cook county, in which county the property in controversy is situated, by the same complainants as in the bill in the State court of Indiana, except the husband of Sarah 0. Hanna is joined with her as a co-complainant, and is against the same defendants and Marvin M. Hickox, and is to set aside the deed made by Ezra Bead to Hickox, and the deed from Hickox to defendant Susannah M. Bead. As a ground of relief it is set forth that defendant, by “wiles and devices, ” completely subordinated her husband to her will, and by threats that if he did not convey to her all his property she would destroy the same, defendant so worked on his mind that on the 26th of April, 1877, while prostrated with disease and completely under her control, and while complainants were by her orders excluded from his presence, he conveyed the Cook county real estate, described in the bill, to defendant, who now claims title under that deed. It is further charged that at the time of making and delivering such deeds the grantor was, and continued thereafter until his death, wholly insane, and incapable of making any instrument or conveyance whatever. A copy of the. bill and of the decree in the case in the State court of Indiana are made a part of this hill. There was a suggestion of the death of Marvin M. Hickox and of the insanity of Susannah M. Bead, and the administrator of Hickox and the guardian of Mrs. Bead were made defendants, both of whom answered the bill. The answer of the guardian of Mrs. Bead submits if it shall be proved that Ezra Bead conveyed the property in question to Susannah M. Bead, he will insist such conveyance was made for the purpose of providing maintenance after his death for his wife and her children, because he had made large gifts of property to complainants, and that he made the conveyances to equalize the gifts which he had bestowed; that if the circuit court of Vigo county made such a decree as is alleged, he will insist it was not upon a full and fair .hearing, and that, either by reason of an insane condition of mind or from some unknown.cause, his ward would not permit her counsel to present her side of the case, but directed them to withdraw from the case, and in fact to allow the finding and decree to be entered as by default. Evidence was offered by complainants, on the hearing of this cause in the circuit court of Cook county, to show the parties in the present suit were identical with thé parties in the suit in the circuit court in Indiana. A witness familiar with all the parties in interest, stated the parties are identical, except the husband of complainant Hanna is joined with her in this suit as a co-complainant, and was not in the suit in Indiana. Proof was also made that the deeds for the real estate situated in Indiana and in Illinois were all executed on the same day, and perhaps within a few minutes of each other. No evidence was offered by complainants to sustain the allegations contained in the bill, of undue influence exercised by defendant over the grantor in the deeds, or as to the allegation touching his insanity, other than the certified record of the circuit court of Vigo county, Indiana, to set aside the deed to the lands in that State, hut the court sustained the objection to its admission. Touching the' mental condition of the grantor, defendants introduced testimony that showed he was at the time of the execution of the deeds in the full possession of his mental faculties, and had hitherto been, and fully understood the effect of the deeds he was making. On this branch of the case the testimony is quite full, and is very satisfactory. His attending physician was present when the deed to the Chicago property was executed, and says he signed it as a witness, and that there was nothing wrong about the grantor’s mind, and that he was perfectly capable of transacting business. Other intelligent witnesses present at the time express the same opinion. The grantor was himself a physician, and the proof is, he practiced his profession up to and during his last illness. It is proven Mrs. Read was incompetent to understand or manage the defence of the suit brought against her and her children in the State of Indiana, and that in a fit of excitement she refused to joroceed, and directed her lawyers managing the case for her to withdraw from the case. One of her counsel, long before the case was tried, refused to act for her because he considered Mrs. Read insane, and incapable of controlling her litigation. On the evidence submitted the court dismisssed the bill, and complainants bring the case to this court. The only ground relied on for a reversal of the decree of the court below is, that the circuit court improperly excluded the record ” of the circuit court of Indiana, when offered as evidence to sustain the allegations of complainants’ present bill. It is insisted the parties are identically the same in both proceedings, that the property in their present suit is the same mentioned in'the proceedings in the Yigo county circuit court, and that the execution of the deeds was one and the same transaction, and hence it is said, as the record of the Yigo circuit court is conclusive evidence of the facts found by the decree of that court, it is also conclusive evidence of the same facts alleged in the bill in this suit. It will be perceived the argument assumes, first, the parties in both suits are identically the same; and second, that the subject matter of the suits is the same. Neither proposition is warranted by the record. Literally the parties are not the same. In the case now before this court, the husband of one of complainants is a co-complainant with her, and Marvin M. Hickox was, and since his death his administrator is, a defendant, neither of whom was a party to the bill in the suit in Indiana. Nor is it correct to say the parties in interest are the same. It may be conceded the husband of complainant is a mere nominal party, and has no interest in the subject of the litigation; but it is not so with Hickox. He had an interest in the subject of the suit, as to which he ought not to be barred without a day in court. It will be remembered he conveyed and warranted the property in Chicago to Mrs. Bead, and it was his privilege to be heard in the defence of whatever covenants his warranty implies. The present suit presents the first opportunity he ever had to be heard in the defence of the matters alleged against the validity of his deeds. Nor is it any more accurate to say the subject matter of both suits is the same. The bill in the circuit court in Indiana was to cancel and set aside a deed made by Ezra Bead to Margarette S. Bead, for property situated in that State, and the bill in this State is to have declared void a deed made by the same grantor to Marvin M. Hickox, for property situated in this State, and property which, of course, was never within the jurisdiction of the court in the State of Indiana. The deed made by Hickox to Mrs. Bead was a valid deed, if he took anything under his to convey. As the deed to Hickox shall be determined to be valid or invalid, his deed to Mrs. Bead will be permitted to stand or be set aside. It matters not the reasons for challenging the deeds in both eases may be essentially the same. The reasons assigned why the deeds are invalid, are in no sense the cause of action. It is familiar law that a judgment or decree of a court of a sister State will have given to it in the courts of all the States the same force and effect as in the State where rendered. Every judgment rendered in any State will, under the constitution and law of Congress, be held to be conclusive in any other State, when the suit is between the same parties and for the same cause of action. Certain identities must appear: First, identity of persons and parties in the same capacity; second, of cause of action; and third, that the judgment proceed from a court having jurisdiction. When all these identities concur, the matter in litigation is said to be res judicata. Applying these general principles, it is clear" the adjudication of the circuit court in Indiana, upon setting aside the deed to the lands in that State, is conclusive in all courts as to that particular question, and no further litigation concerning it will again be permitted between the same parties anywhere, or in any court. But the court in Indiana did not assume to adjudicate concerning the lands in Illinois, and had it done so, it is as well understood as is any truism, its decree could have no extraterritorial effect. If it be conceded the parties in interest are identical in both suits, it must be admitted the subjects of the litigation are different. In one suit the litigation concerns the title to lands in the State of Indiana, and in the other it is as to lands in Illinois. It therefore follows, if the record in the case in the court in Indiana can be admitted at all in this suit, it must be because it operates by way of estoppel in an action between the same parties concerning a different matter in controversy. Even on that ground it is not admissible in evidence in the present case. The rule usually observed on this subject is, that a judgment, when offered in evidence in a subsequent action between the same parties upon a different cause of action, operates as an estoppel only as to matters actually at issue and determined in the former action, and it is sometimes held when such matters are not disclosed by the pleadings, the same may be shown by evidence aliunde. Accordingly it is understood, a judgment rendered by default admits, for the purpose of that action, the validity of the claim or thing demanded, but does not make the allegations of the complaint evidence in, another suit, even between the same parties, as to another cause of action. The rule rests on the plainest principles of natural justice. A party is not barred unless he has once litigated the facts alleged against him. This doctrine has its application to the case in hand, and a pertinent inquiry is, what questions other than the validity of the deed, which was directly challenged by the pleadings, were litigated in the suit in Indiana ? Was it the question of the undue influence of the grantee over the grantor in that deed, or was it the unsoundness of the mind of the grantor ? As respects these inquiries the record is silent. The jury found no fact whatever, and upon what testimony the verdict and the decree of the court were based does not appear. Besides, there is affirmative testimony by parol, which is allowable, that by reason of insanity defendant was incapable of making any defence, and directed, in a sudden fit of excitement, her counsel to withdraw from the case. As well might the decree have been rendered by default, or upon ex parte testimony. It is idle to say there was any trial, as that term is used in the law, as to the matters and things alleged against defendant. An insane person is incapable of instituting or defending a suit under standingly, and to hold an insane person estopped by the allegations in the complaint in a former suit, when, by reason of mental incapacity, such person was unable to make a defence of any kind in an action involving a different subject matter, although between the same parties, would be to carry the doctrine of estoppel .to an extent not warranted by reason or authority. On neither ground suggested was the record of the court in Indiana admissible in evidence to prove the allegations of complainants’ bill, and the decree of the circuit court, in my opinion, ought to be affirmed.